DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 26 January 2021.
Claims 1-22 are pending. Claims 1, 8, and 16 are independent claims.

Drawings
The examiner accepts the drawings filed 26 January 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slosar et al. (US 10970480, filed 8 October 2020, hereafter Slosar).

generating a set of skill tags associated with events that are posted on a temporary staffing application, wherein the skill tags each indicate a skill employed by a given user during performance of a respective event (column 10, line 55- column 11, line 14)
recording each event performed by the first user via the temporary staffing application (Figures 6-8; column 7, lines 3-44; column 10, lines 55-65)
automatically designing the resume text file for the user from a predetermined template, wherein the resume text file includes procedurally generated descriptions of a set of experience the user has based on the recording of each event performed by the user and the skill tags associated with those recorded events (column 9, lines 24-28; column 10, line 55- column 11, line 14: Here, a resume creation application allows a user to populate their user profile and generate a resume having sections, such as education and experience, and fields, including details about these sections. Each of these items constitutes a skill tag. A user resume is generated from the user profile, wherein the resume is tailored based upon the needs/position of the resume-seeker (employer) (column 10, lines 45-49). This allows for the prioritization of relevant education/experience of the user in order to facilitate matching a prospective employee with employer)
As per dependent claim 10, Slosar discloses receiving user onboarding data from the first user while the first user is registering for the temporary staffing application, 
As per dependent claim 11, Slosar discloses:
receiving an indication that the first user has a certification (column 5, lines 40-44; column 10, line 55- column 11, line 14)
including a section in the resume text file associated with certifications, the section populated with at least the first certification (column 10, line 55- column 11, line 14)
As per dependent claim 13, Slosar discloses identifying the predetermined template from a plurality of templates based on a comparison of the skill tags associated with the recorded events, wherein skill tags associated with a trade skill are weighted (column 6, line 27- column 7, line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Slosar and further in view of Quitmeyer (US 2018/0308062, published 25 October 2018).
As per independent claim 1, Slosar discloses a method for automatic document processing that generates a resume text file comprising:
generating a set of skill tags associated with events that are posted on a temporary staffing application, wherein the skill tags each indicate a skill employed by a given user during performance of a respective event, the temporal staffing application including a userbase that accepts and staffs the events, the userbase having profiles (column 10, line 55- column 11, line 14)
recording, in a first user profile of a first user, each event performed by the first user via the temporary staffing application including the set of skill tags and an employer associated with those events (Figures 6-8; column 7, lines 3-44; column 10, lines 55-65)

Slosar fails to specifically disclose an artificial machine learning model including a training data set of resumes wherein the machine learning model evaluates a mix of user attributes. However, Quitmeyer, which is analogous to the claimed invention because it is directed toward generating a resume using a machine learning model, discloses an artificial machine learning model including a training data set of resumes wherein the machine learning model evaluates a mix of user attributes (paragraph 0161). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Quitmeyer with Slosar, with a reasonable expectation of success, as it would have enabled a user to tailor a resume, using a machine learning model, to facilitate matching employers and potential 
As per dependent claim 2, Slosar and Quitmeyer disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Slosar discloses wherein skilled work is weighted as compared to unskilled work as indicated by the skill tags, in structuring the resume text file (column 10, line 55- column 11, line 14).
Slosar fails to specifically disclose an artificial machine learning model including a training data set of resumes wherein the machine learning model evaluates a mix of user attributes. However, Quitmeyer, which is analogous to the claimed invention because it is directed toward generating a resume using a machine learning model, discloses an artificial machine learning model including a training data set of resumes wherein the machine learning model evaluates a mix of user attributes (paragraph 0161). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Quitmeyer with Slosar, with a reasonable expectation of success, as it would have enabled a user to tailor a resume, using a machine learning model, to facilitate matching employers and potential employees. This would have provided a user with the ability to automatically match with appropriate job opportunities.
As per dependent claim 3, Slosar and Quitmeyer disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Slosar discloses wherein the training data set of resumes is biased toward resumes including skilled work (column 10, line 55- column 11, line 14).

As per dependent claim 4, Slosar and Quitmeyer disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Slosar discloses generating multiple resumes based upon updated user skill entries and selections (Figures 6-8; column 7, lines 3-44).
Slosar fails to specifically disclose wherein the updating is the addition of a new skill. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to editing resumes to include a current list of skills. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Slosar’s resume building, with a reasonable expectation of success, as it would have facilitated adding new skills to a user’s resume, without re-entering all of the resume 
As per dependent claim 5, Slosar and Quitmeyer disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Slosar discloses receiving user onboarding data from the first user while the first user is registering for the temporary staffing application, drawing from the first user’s onboarding data to design the resume text file (column 5, lines 40-44).
Slosar fails to specifically disclose an artificial machine learning model including training data set of resumes. However, Quitmeyer, which is analogous to the claimed invention because it is directed toward generating a resume using a machine learning model, discloses an artificial machine learning model including a training data set of resumes wherein the machine learning model evaluates a mix of user attributes (paragraph 0161). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Quitmeyer with Slosar, with a reasonable expectation of success, as it would have enabled a user to tailor a resume, using a machine learning model, to facilitate matching employers and potential employees. This would have provided a user with the ability to automatically match with appropriate job opportunities.
As per dependent claim 6, Slosar and Quitmeyer disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Slosar discloses:
receiving an indication that the first user has a certification (column 5, lines 40-44; column 10, line 55- column 11, line 14)

Slosar fails to specifically disclose an artificial machine learning model including training data set of resumes. However, Quitmeyer, which is analogous to the claimed invention because it is directed toward generating a resume using a machine learning model, discloses an artificial machine learning model including a training data set of resumes wherein the machine learning model evaluates a mix of user attributes (paragraph 0161). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Quitmeyer with Slosar, with a reasonable expectation of success, as it would have enabled a user to tailor a resume, using a machine learning model, to facilitate matching employers and potential employees. This would have provided a user with the ability to automatically match with appropriate job opportunities.
As per dependent claim 14, Slosar discloses the limitation similar to those in claim 8, and the same rejection is incorporated herein. Slosar fails to specifically disclose identifying the template from a plurality of templates based on an evaluation, by a trained artificial machine learning model, of the recording events for the user.
However, Quitmeyer, which is analogous to the claimed invention because it is directed toward generating a resume using a machine learning model, discloses identifying the template from a plurality of templates based on an evaluation, by a trained artificial machine learning model, of the recording events for the user (paragraph 0161). It would have been obvious to one of ordinary skill in the art at the time of the 
With respect to claims 16-21, the applicant discloses the limitations substantially similar to those in claims 1-6, respectively. Claims 16-21 are similarly rejected.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Slosar and Quitmeyer and further in view of Shook et al. (US 10984361, filed 15 December 2016, hereafter Shook).
As per dependent claim 7, Slosar and Quitmeyer disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Slosar fails to specifically disclose ingesting reviews of the given user by a given employer associated with an event. However, Shook, which is analogous to the claimed invention because it is directed toward receiving user job information, discloses ingesting reviews of the given user by a given employer associated with an event (column 13, lines 23-47). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shook with Slosar, with a reasonable expectation of success, as it would have enabled a user to ingest their job performance. This would have allowed potential employers to determine the user’s abilities associated with specific roles they occupied, thereby providing them with valuable feedback of other employers.
.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Slosar.
As per dependent claim 9, Slosar discloses generating multiple resumes based upon updated user skill entries and selections (Figures 6-8; column 7, lines 3-44).
Slosar fails to specifically disclose wherein the updating is the addition of a new skill. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to editing resumes to include a current list of skills. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Slosar’s resume building, with a reasonable expectation of success, as it would have facilitated adding new skills to a user’s resume, without re-entering all of the resume data. This would have allowed a user to quickly add skills and generate a new resume while conforming to the needs of prospective employers.
	As per dependent claim 12, Slosar discloses the limitations similar to those in claim 8, and the same rejection is incorporated herein. Slosar discloses selecting a template based on the number of sections and fields to be used in the resume, wherein the sections include employers and the fields includes the specific employers (column 6, line 34-65). However, Slosar fails to specifically disclose identifying the predetermined template from a plurality of templates based on a number of employers associated with the event records.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slosar and further in view of Shook.
As per dependent claim 15, Slosar disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Slosar discloses identifying the predetermined template from a plurality of templates via a comparison via heuristic thresholds of a number of employers associated with the recorded events and a number of skill tags in a single category (column 6, line 27- column 7, line 2; column 10, line 55- column 11, line 14).
Slosar fails to specifically disclose a number of positive text reviews. However, Shook, which is analogous to the claimed invention because it is directed toward receiving user job information, discloses ingesting reviews of the given user by a given employer associated with an event (column 13, lines 23-47). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shook with Slosar, with a reasonable expectation of success, as it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KYLE R STORK/Primary Examiner, Art Unit 2144